DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Double Patenting
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

*	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US Patent No. 11366939. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application- (Claim 1: representative)- are substantially equivalent- coded data slice obfuscating in storage network - to Claims 1-20 of US Patent No. 11366939 - (Claim 1: representative).
*	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of US Patent No. 10891400. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application- (Claim 1: representative)- are substantially equivalent- coded data slice obfuscating in storage network - to Claims 1-18 of US Patent No. 10891400 - (Claim 1: representative).
*	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US Patent No. 10282564. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application- (Claim 1: representative)- are substantially equivalent- coded data slice obscuring/obfuscating in storage network - to Claims 1-20 of US Patent No. 10282564 - (Claim 1: representative).
*	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US Patent No. 8959366. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application- (Claim 1: representative)- are substantially equivalent- coded data slice obscuring/obfuscating/de-obfuscating in storage network - to Claims 1-20 of US Patent No. 8959366 - (Claim 6: representative).
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.	This is an obviousness-type double patenting rejection.
.	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.

Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):


 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

*	Claims 1 and intervening claims in passim are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner:
	How obfuscated data can be subsequently processed as same obfuscated data may be hidden to thus result in inability for further processing, which leads to speculation as to what the scope of the claims is.
	How encoded data slices can be obfuscated when same encoded data slices had not been previously produced, which leads to speculation as to what the scope of the claims is.
	The intervening claims do not cure deficiencies in same claims that the intervening claims depend on, and thus inherit same deficiencies.

	



Claim Rejections - 35 USC ' 103

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
*	 Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Applicants’ Admitted prior art (hereinafter Admitted prior art) and Tomiyama (USP No. 11366939).
As per Claim 1, Admitted prior art substantially discloses generation and transfer of coded data for dispersed storage, e.g., paras. 5-8. 
Not specifically described in detail, in Admitted prior art is the step whereby the coding routine may be aided via an obfuscating method. 
However Tomiyama et al., in an analogous art, discloses an identification medium wherein such techniques are described {See Tomiyama et al., col. 1 lines 5-39}
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Admitted prior art by including therein obscuring/obfuscating coding technique as taught by Tomiyama et al., because such modification would provide the procedure disclosed in Admitted prior art with an optimized data processing technique whereby data falsification is minimized, e.g., “ as the data which are to be recorded on a data identification code strip on a medium are encoded with plural algorithms, the method can effectively prevent copying of the medium with magnetic ink, falsification with adhesive tape or other alterations and counterfeits. Falsification of this invention medium is impossible, as a matter of fact, since tight security in transactions is secured not only because the data to be recorded on the identification code strip and magnetic recording strip are encoded with plural algorithms but also because the decoded data obtained when all the encoded data on the code strip are decoded and found identical are matched with the data decoded of the data from the magnetic recording strip..” {See Tomiyama, col. 1 lines 30-35, col. 10 lines 35-36.}
As per Claims:
2, Admitted prior art/Tomiyama discloses method of claim 1 further comprises: dispersed storage error encoding, by a computing device of a storage network, a plurality of data 15segments to producethe plurality of sets of -e.g., Admitted prior art at para. 8- encoded data slices.  
3, Admitted prior art/Tomiyama discloses  method of claim 2 further comprises: outputting, by the computing device, a second set of -e.g., Admitted prior art at para. 8- encoded data slices of the plurality of sets of 20encoded data slices without obfuscation for storage.  
4, Admitted prior art/Tomiyama discloses  method of claim 1, wherein the obfuscating method includes: dispersed storage error encoding, by the computing device, auxiliary data to produce a plurality of 25sets of -e.g., Admitted prior art at para. 8- encoded auxiliary data slices; and interspersing, by the computing device, a first set of -e.g., Admitted prior art at para. 8- encoded auxiliary data slices of the plurality of sets of encoded auxiliary data slices within the first set of encoded data slices to produce the first set of obfuscated encoded data slices.  
5, Admitted prior art/Tomiyama discloses  method of claim 4, wherein the auxiliary data is -e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted for added security- encrypted via an all or nothing transformation.  
6, Admitted prior art/Tomiyama discloses  method of claim 4, wherein the interspersing of the first set of -e.g., Admitted prior art at para. 8- encoded auxiliary data 5slices within the first set of encoded data slices is in accordance with a pseudo random output sequencing order.  
7, Admitted prior art/Tomiyama discloses  method of claim 4, wherein the auxiliary data comprises null data.  
108, Admitted prior art/Tomiyama discloses  method of claim 4, wherein the auxiliary data comprises authentication information.  
9, Admitted prior art/Tomiyama discloses  method of claim 4, wherein the auxiliary data comprises a next pseudo random output sequencing order.  
1510, Admitted prior art/Tomiyama discloses  method of claim 4, wherein the auxiliary data comprises a pseudo random output sequencing order identifier.  
11, Admitted prior art/Tomiyama discloses  method of claim 4, wherein the auxiliary data comprises a next outputting threshold.  
2012, Admitted prior art/Tomiyama discloses  method of claim 4, wherein the auxiliary data comprises a random number generator output.  
13, Admitted prior art/Tomiyama discloses  method of claim 4, wherein the auxiliary data comprises an -e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted for added security- encryption key.  
2514, Admitted prior art/Tomiyama discloses  method of claim 4, wherein the auxiliary data comprises a starting point for a pseudo random output sequencing order.  
15, Admitted prior art/Tomiyama discloses  method of claim 4, wherein the auxiliary data comprises security information.  
3016, Admitted prior art/Tomiyama discloses  method of claim 1 further comprises: CS00401C247-e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted for added security- encrypting, by the computing device, a first data segment of a plurality of data segments to produce an -e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted for added security- encrypted first data segment; and dispersed storage error -e.g., Admitted prior art at para. 8- encoding, by the computing device, the -e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted for added security- encrypted first data segment to 5produce the first set of -e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted- encoded data slices.  
17, Admitted prior art/Tomiyama discloses  method of claim 16, wherein the first data segment is -e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted for added security- encrypted via an all or nothing transformation to produce the encrypted first data segment.  
1018, Admitted prior art/Tomiyama discloses  method of claim 1, wherein the obfuscating method further includes: obfuscating, by the computing device, a first data segment of the plurality of data segments to create a first obfuscated data segment by adding, by the computing device, random bits to the first data segment; and 15 dispersed storage error -e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted via data randomization- encoding, by the computing device, the first obfuscated data segment to produce the first set of -e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted via data randomization- encoded data slices.  
19, Admitted prior art/Tomiyama discloses  method of claim 1, wherein the obfuscating method further includes: 20 obfuscating, by the computing device, a first data segment of the plurality of data segments to create a first obfuscated data segment by inverting, by the computing device, one or more bits of the first data segment; and 25dispersed storage error -e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted via data randomization- encoding, by the computing device, the first obfuscated data segment to produce the first set of -e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted via data randomization- encoded data slices.  
20, Admitted prior art/Tomiyama discloses  method of claim 1, wherein the obfuscating method further includes: 30obfuscating, by the computing device, a first data segment of the plurality of data segments to create a first obfuscated data segment by replacing, by the computing device, one or more bits of CS00401C248the first data segment with bits produced from an obfuscation calculation, wherein the obfuscation calculation is based on a portion of bits of the first data segment; and dispersed storage error -e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted via data randomization- encoding, by the computing device, the first obfuscated data segment to 5produce the first set of -e.g., Admitted prior art at paras. 7-8: wherein data may be encrypted via data randomization- encoded data slices.
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112